Citation Nr: 0317702	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  97-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $16,447.00, to include whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied a claim for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the calculated amount of $16,447.00.

A Central Office hearing was held before the undersigned in 
October 1998.  In January 1999, the Board denied the appeal.  
In April 1999, the veteran was notified of the denial of a 
motion to reconsider the January 1999 Board decision.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Briefs were filed by the Secretary of VA and the veteran's 
attorney in November 2000, February 2001, and May 2001.  By 
Order dated in July 2001, the Court vacated the January 1999 
Board decision and remanded the case for readjudication 
pursuant to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The veteran's attorney submitted additional argument in 
February 2002.

The Board remanded this case in June 2002 and March 2003 for 
additional development.  The case has since returned to the 
Board.  


FINDINGS OF FACT

1.  In April 1995, notification was sent to the veteran's 
North Carolina address advising him that he was being awarded 
nonservice-connected disability pension effective March 1, 
1994.  He was notified that continued eligibility to benefits 
was based on income and that he should notify VA of any 
changes in income.  

2.  The veteran was temporarily employed in California in 
1994 and 1995.  He received treatment at the VA medical 
center (VAMC) in San Diego and appointment letters were sent 
to a California address; however, the veteran did not notify 
the Winston-Salem RO of a change in address and 
correspondence sent by the RO to the North Carolina address 
was not returned as undeliverable.  

3.  The veteran's income for the period from March 1994 
through September 1995 exceeded the maximum annual rate and 
the veteran was overpaid nonservice-connected pension 
benefits in the calculated amount of $16,447.00.


CONCLUSION OF LAW

The overpayment of VA nonservice-connected pension benefits 
in the calculated amount of $16,447.00 was not due to error 
solely on the part of the VA and was otherwise properly 
created.  See 38 C.F.R. §§ 3.500, 3.660(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Notwithstanding, the Board notes that the February 
1997 statement of the case (SOC), the August 2002 
supplemental statement of the case (SSOC), and the April 2003 
SSOC notified the veteran of the actions taken, the evidence 
of record, and of the reasons and bases for denial.  The 
April 2003 SSOC specifically set forth the laws and 
regulations pertaining to VA's duty to notify and to assist 
and also set forth a detailed accounting of the overpayment 
in question.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In February 1994, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension.  He 
requested service connection for various claimed disabilities 
and also provided income information indicating that he was 
applying for nonservice-connected pension.  He reported no 
income from any source.  He reported his mailing address as a 
post office box in North Carolina.  

In April 1995, VA notified the veteran that his claim for 
nonservice-connected pension was granted, effective March 1, 
1994.  The VA informed the veteran that "[t]his award is 
based on no ($0) countable annual income for you and your 
spouse.  If your family income changes, you must tell us 
immediately.  Pension is a program based on need.  Income 
must be within limits established by law."  The letter was 
sent to the veteran at the North Carolina address and was not 
returned as undeliverable.

In a November 1995 letter also sent to the North Carolina 
mailing address, the VA reminded the veteran to notify the RO 
immediately if there was a change in his or his family's 
income and to report income that was previously not reported.

In a May 1996 Improved Pension Eligibility Verification 
Report (EVR), the veteran reported that from January 1, 1994 
to April 1, 1994, he received $15,261.00 in gross wages from 
employment.  He reported that from January 17, 1995 to March 
21, 1995 and from July 10, 1995 to September 1, 1995 he 
received $16,302.00 in gross wages from employment.  He 
reported that his spouse's income for 1995 and 1996 was zero.  
A September 1995 statement from the veteran's employer 
indicated that he was on assignment from January 17, 1995 to 
March 21, 1995 and from July 10, 1995 to September 1, 1995.  
The veteran submitted Form W-2 Wage and Tax Statements from 
1994 and 1995, which indicated wages of $15,261.80 and 
$16,302.00 respectively.

In a statement received in May 1996, the veteran reported 
that he worked in January 1994, had a stroke in July 1994, 
and underwent an operation in August 1994.

In a May 1996 letter, VA informed the veteran that his 
pension award was adjusted due to his reported earned income.  
VA determined the veteran's countable income as follows: from 
March 1, 1994 - $15,261.00; from January 1, 1995 - 
$16,302.00; and from October 1, 1995 - zero.  In June 1996, 
VA informed the veteran that an overpayment in the amount of 
$16,447.00 was created.

In a June 1996 Financial Status Report, the veteran indicated 
that he worked for the period from February 1, 1994 to March 
15, 1994 and from January 1, 1995 to August 31, 1995.

In June 1996 statement, the veteran attempted to explain the 
circumstances surrounding the overpayment.  He stated that he 
had applied for VA pension in February 1994, at which time he 
was unemployed and in failing health.  He had several strokes 
in July 1994 and underwent brain surgery in August 1994.  
After his recovery, his medical bills were mounting and he 
had to take a job in January 1995.  He worked for 16 weeks in 
California in 1995.  During that time, he was not notified 
that his pension had been approved and therefore, he did not 
notify VA of his employment.  He indicated that the April 
1995 letter from VA did not reach him in California and that 
he had no intention to defraud the VA.

In a September 1996 Decision on Waiver of Indebtedness, the 
Committee denied the veteran's request for waiver, 
determining that it would be against equity and good 
conscience to grant the waiver since the veteran was at fault 
for not correctly reporting his income.  

In a May 1997 statement, the veteran indicated that his 
request for assistance was approved while he was working in 
California.  His mail had to be forwarded to him from North 
Carolina to California and it was several weeks after the 
middle of April when he got his mail.  

At a hearing before the Board in October 1998, the veteran 
stated that when he filed his claim for benefits in 1994, it 
was his understanding that he was filing a claim for service-
connected disabilities.  He worked in California at various 
times in 1994 and 1995.  He went back to North Carolina after 
August 1995.  His legal residence was in North Carolina while 
he worked in California.  His brother-in-law forwarded his 
mail to him in California.  The only piece of mail he got in 
April 1995 was the back payment of VA benefits and it wasn't 
until September or October of that year when he received a 
letter informing him of the nature of the benefits.  The 
veteran did not actually see the letter telling him that the 
benefits were service-related or nonservice-related until he 
got back to North Carolina.  When he found out that the 
retroactive check he received was not for service-connected 
conditions, he informed the North Carolina Division of 
Veterans Affairs and he thought that paperwork was submitted.  

A January 1999 statement from the veteran's employer verifies 
that he was temporarily employed for the time period of March 
2, 1994 to April 22, 1994.  

In his Motion for Reconsideration received in March 1999, the 
veteran indicated that the period he worked in 1994 and the 
salary were incorrect.  He asserted that he was unemployed in 
February 1994 when he applied for assistance.  

Creation of the Debt

Basic entitlement to VA nonservice-connected disability 
pension exists if, among other things, the veteran's income 
is not in excess of the applicable maximum pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.3(a)(3) (2002).  The maximum annual rate 
of VA improved pension benefits for a veteran with one 
dependent was $10,240.00 effective December 1, 1993; and 
$10,527.00 effective December 1, 1994.  See VA Manual M21-1, 
Part 1, Appendix B.

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances that would affect his or 
her entitlement to receive pension benefits or the rate of 
those benefits.  See 38 C.F.R. § 3.660(a)(1) (2002).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a) 
(2002).  Unreimbursed medical expenses in excess of 5 percent 
of the maximum annual pension rate may be excluded from an 
individual's income for the same 12-month period.  38 C.F.R. 
§ 3.272(g) (2002).  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  See 38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2002); 
Jordan v. Brown, 10 Vet. App. 171 (1997).

The veteran was awarded nonservice-connected disability 
pension effective March 1, 1994.  Based on information 
subsequently submitted by the veteran, his countable income 
exceeded the maximum annual rate for tax years 1994 and 1995.  
The veteran's benefits, however, were reinstated effective 
October 1, 1995 because he was no longer working and had zero 
income.  Thus, the veteran was not entitled to the payments 
he received for the period from March 1994 through September 
1995.  On review of the claims folder, the veteran was paid 
pension benefits in the amount of $853.00 for a period of 9 
months (March 1994 through November 1994) and $877.00 for a 
period of 10 months (December 1994 through September 1995), 
for a total of  $16,447.00 ($7,667.00 + $8,770.00).
 
The veteran submitted medical expense reports indicating 
unreimbursed medical expenses in the years 1996 and 1997.  As 
indicated, the overpayment period is from March 1994 through 
September 1995.  Medical expenses can only be used to reduce 
the overpayment if they were paid during the period the 
overpayment was created.  Therefore, unreimbursed medical 
expenses from 1996 and 1997 are not for consideration.

Accordingly, the Board finds that the veteran was not legally 
entitled to pension, insofar as his countable income clearly 
exceeded the maximum annual rate allowed for the time period 
in question.  

In the February 2002 Brief in Support of Appellant's Claim, 
the veteran's private attorney asserts that the overpayment 
was created as a result of VA's fault alone and thus, 
improper.  Specifically, he argues that the overpayment was 
the result of VA's administrative error in sending the notice 
of award to the veteran at an incorrect address.  He alleges 
that VA was on notice as early as February 1995 that the 
veteran had moved to California.  He indicates that two VA 
physicians noted that the veteran was moving to California in 
January 1995, that the veteran received treatment at VA 
facilities in California between February 1995 and November 
1995, that VA used the veteran's California mailing address 
to inform him of his upcoming appointments, and that the 
veteran was issued a VA patient identification card bearing a 
California address.  

The veteran's attorney further asserts that VA was placed on 
notice in March 1996 that the veteran had returned to his 
North Carolina address and therefore, in order to provide 
proper notice to the veteran of any event between February 
1995 and March 1996, VA was required to use the veteran's 
"latest address of record" - the California address; and 
that because the April and November 1995 letters were not 
sent to the veteran's California address, VA committed 
administrative error, resulting in the veteran's failure to 
understand his benefits and the reporting requirements 
associated with the pension program.  

For VA purposes, "notice" is defined as "written notice 
sent to a claimant or payee at his or her latest address of 
record."  38 C.F.R. § 3.1(q) (2002).  "Absent evidence that 
the veteran notified VA of a change of address and absent 
evidence that any notice sent to him at his last known 
address has been returned as undeliverable, VA is entitled to 
rely on that address."  Woods v. Gober, 14 Vet. App. 214, 
220 (2000), citing Cross v. Brown, 9 Vet. App. 18, 19 (1996); 
Thompson (Charles) v. Brown, 8 Vet. App. 169, 178-79 (1995), 
recons. on other grounds, 9 Vet. App. 173 (1996); Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  "However, where a 
mailing is returned as undeliverable, and a claimant's file 
discloses other possible and plausible addresses, [VA] must 
attempt to locate the veteran at the alternative known 
addresses.  Id.

Evidence of record indicates that the veteran was temporarily 
employed in California in 1995 and that he received treatment 
at VAMC San Diego during this time period.  The record on 
appeal contains various letters to the veteran from VAMC San 
Diego sent to an address in California.  The Board 
acknowledges that these records are deemed to be within the 
VA's constructive knowledge under Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, these letters were not contained 
within the veteran's claims folder at the time of the April 
1995 notice of the award of nonservice-connected disability 
pension.  

The RO sent the April 1995 notice and subsequent 
correspondence to the veteran's North Carolina address as 
reported by the veteran.  There is no indication in the 
claims folder that the veteran notified the Winston-Salem RO 
of a change in address for compensation and pension purposes.  
Rather than change his address or have his mail forwarded by 
the post office, the veteran apparently made arrangements to 
have his mail forwarded by a relative.  The notices sent to 
the North Carolina address were never returned as 
undeliverable and there was absolutely no reason for VA to 
think that the veteran was not receiving his mail.  The Board 
notes that the veteran apparently received his retroactive 
and subsequent monthly benefit checks that were sent to his 
North Carolina mailing address.  Therefore, VA was entitled 
to rely on the North Carolina mailing address and there was 
no reason for VA to look for another plausible address to 
send the veteran's correspondence.  

The veteran's actions in failing to have his mail properly 
forwarded and/or in failing to notify the Winston-Salem RO of 
any change in his mailing address clearly contributed to the 
payment of the erroneous award.  Accordingly, the Board finds 
that the overpayment was calculated correctly and was not 
solely the result of administrative error by the VA.  


ORDER

The overpayment in the calculated amount of $16,447.00 was 
properly created.  


REMAND

The Committee determined that the veteran's actions in the 
creation of the overpayment did not constitute fraud, 
misrepresentation, or bad faith.  The Board agrees with this 
determination.  Therefore, the veteran's request for waiver 
must be evaluated pursuant to the principles of equity and 
good conscience.  See 38 C.F.R. § 1.965(a) (2002).

The veteran submitted a Financial Status Report in June 1996.  
At the hearing in October 1998, he submitted a list of his 
expenses and income.  In his subsequent Motion for 
Reconsideration, the veteran stated that he jotted his income 
and expenses down from memory just minutes before the hearing 
and that some expenses were not accurate.  He did not have 
$79.00 a month left over and in fact, he was deeper in debt 
than he was at the time of the hearing.  

On review of the claims folder, there does not appear to be 
any documentation regarding the veteran's current expenses 
and income.  As such, it is the Board's opinion that a 
current Financial Status Report from the veteran would be 
helpful in applying the standard of equity and good 
conscience.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
submit an updated Financial Status Report 
regarding current income and expenses.  

2.  Upon receipt of the requested 
information, the Committee should 
readjudicate the issue of whether the 
recovery of the indebtedness in the 
calculated amount of $16,447.00 would be 
against equity and good conscience, in 
accordance with the provisions of 
38 C.F.R. § 1.965(a) (2002).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

